DETAILED ACTION

Response to Amendment
The Amendment filed 10/29/2020 has been entered. Claims 1-12 remain pending in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2020 and 11/02/2020 were filed after the filing date of the application on 3/26/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraus (US 20110197726). 
Regarding claim 5, Kraus teaches an electric shaver comprising: 
an elongated handle (2) for manually moving the personal care device along a body surface (54, see Figure 2), 
a working head (7) attached to said handle for effecting a personal care treatment to said body surface (see Figure 2), the working head supporting at least one cutter unit (8/9),
at least one detector (pressure sensor 38, paragraph 0064) for detecting at least one behavioral parameter (pressure, paragraph 0064) indicative of a user’s behavior during handling of the personal care device when effecting the personal care treatment (see paragraph 0064), and 

wherein the working head is pivotably supported relative to the handle about at least one pivot axis (axis of 31, see Figure 2), 
wherein the at least one working parameter comprises a pivoting stiffness of the working head (considered to be a part of the at least one working parameter) about said at least one pivot axis (as the adjustment device pivots the shaving head applying to the skin, the force of F2 is increased to increase the stiffness of the spring 27 whereas the force of F1 is decrease to decrease the stiffness of spring 26, paragraphs 0063 and 0065. Examiner notes that the applicant discloses stiffness as a degree of resistance with which the working tool may move or pivot, see page 7, line 14-24 of the application. Therefore the increase and decrease the spring stiffness due to the pivoting of the work head is considered to meet the limitation of pivoting stiffness).
Regarding claim 6, Kraus teaches the at least one detect comprises a contact force detector (considered to be part of the at least one detector, pressure sensor, paragraph 0064) for detecting the force at which the working head is pressed against the user’s skin, wherein the adjustment device is configured to increase the pivoting stiffness of the working head when the detected skin contact pressure reaches or exceeds a predetermined value (controller 37 controls the pivot of the shaving head as the pressure changes, paragraph 0065).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US 20110197726) in view of Takechi (US 20180243929 A1).
Regarding claim 7, Kraus teaches further teaches a plurality of different detectors are provided for detecting different parameters (pressure sensor, location sensor, moisture sensor, speed sensor, see paragraphs 0064, 0070-0072), wherein the adjustment device is configured to adjust the pivoting stiffness of the working head in response to the different parameters (see paragraphs 0064-0065 and 0070-0072)
Kraus fails to teach a grip detector is provided for detecting a type of grip on the handle, wherein the adjustment device is configured to adjust the pivoting stiffness of the working head in response to the detected type of grip.
Takechi teaches a grip detector on a shaving device (electrode 104) for detecting a change in capacitance depending on whether or not the grip is grasped by a human hand (para. 0041) in order to prevent the control device from activating if no grip is detected.
One of ordinary skill in the art understands that different types of grip can affect the forces applied to the shaving head during shaving, therefore it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the device of Kraus by . 

Claims 1-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Westerhof (US 20180236675 A1) in view of Kraus (US 20110197726).
Regarding claim 1, Westerhof teaches an electric shaver (1) as a personal care device, comprising:
the electric shaver used for manually moving the personal care device along a body surface (paragraph 0036),
at least first one detector (pressure sensor/angular detector 5, paragraph 0050) for detecting at least one behavioral parameter (contact pressure, paragraph 0050) indicative of a user’s behavior during handling the personal care device when effecting the personal care treatment, 
at least a second detector (motion sensor, as Westerhof discuss that one or more sensor can be used in the device, paragraph 0050) for detecting at least another parameter (motion, paragraph 0050),
an adjustment device (communication device 4 for sending shaving instructions (paragraphs 0054-0075) to be display on the smart phone 12 for the adjustment of the shaving device (paragraph 0077)) for adjusting at least one working parameter of the personal care device in response to the detected behavioral parameter (positioning the shaving device based on the shaving advice from the commination device, paragraph 0077),

wherein the at least one working parameter of the personal care device comprises an operation of the shaving device (positioning the shaving device based on the shaving advice from the commination device, paragraphs 0054-0078). 
Westerhof fails to teach the shaving device including an elongated handle, a working head attached to said handle for effecting a personal care treatment to said body surface, a pivotable suspension associated with the working head to allow for pivoting of the working head relative to the handle about at least one axis.
Kraus teaches an electric shaver (see Figure 2) as a personal care device, comprising: an elongated handle (2) for manually moving the personal care device along a body surface (see Figure 2), a working head (7, see Figure 2) attached to said handle for effecting a personal care treatment to said body surface (see Figure 2), a pivotable suspension associated with the working head to allow for pivoting of the working head relative to the handle about at least one axis (as the adjustment device pivots the shaving head, the force of F2 is increased to increase the stiffness of the spring 27 whereas the force of F1 is decrease to decrease the stiffness of spring 26, paragraphs 0063 and 0065.  Examiner notes that the applicant discloses stiffness as a degree of resistance with which the working tool may move or pivot, see page 7, line 14-24 of 
It would have been obvious to one of ordinary skill in the art to modify the shaving device of Westerhof to change the shaving device in to the shaving device of Kraus with the pivotable suspension, the elongated handle, and the working head arrangement, as taught by Kraus, in order to better adjust the shaving device to different skin conditions (paragraph 0065 of Kraus).  
It would also have been obvious to one of ordinary skill in the art to modify the shaving device of Westerhof to add the hair cutter (34), as taught by Kraus. As one of ordinary skill in art understand that the hair cutter (34) can help cut longer hair that was miss by the cutting units (8/9), therefore create a better shave. 
The resulting device of modified Westerhof teaches the shaving device includes a hair cutter, wherein the adjustment device sends adjustment instruction for the operation of the hair cutter (paragraphs 54-78 of Westerhof). 
Regarding claim 2, modified Westerhof further teaches said calibration device includes an adaptive controller (since the processing unit 2 of Westerhof, both process the data comparison and control the shaving, the is considered to control the information being send out by the adjustment device 4, paragraph 0036) for adaptively controlling the adjustment device in response to the at least one detected behavioral parameter to provide for different adjustments for different behavioral parameters within the range of the values of the detected behavioral parameters of the historical data thereof (paragraph 0036 of Westerhof).
Regarding claim 3, modified Westerhof further teaches said calibration device is configured to calibrate said adjustment device continuously or repeatedly during effecting a personal care treatment by the personal care device and during operation of the adjustment actuator (since the adjustments happen in response to changing in the behavioral parameter during the entire shaving process, calibration is considered to continuously effects the adjustment device, see Westerhof paragraph 0036).
Regarding claim 4, modified Westerhof further teaches the at least one first detector comprises (considered to be the same as the first detector of claim 1): a contact force detector (pressure sensor) for detecting a force at which the working head is pressed against a user’s skin (force applied to the skin, see Westerhof paragraph 0050). 
Regarding claim 11, modified Westerhof further teaches the adjustment device includes at least one actuator (the emitter with in the communication/adjustment device that send out the signal is considered as at least one actuator, paragraph 0035) for adjusting the at least one working parameter (considered to the same working parameter), said actuator being controlled by an electronic control unit (since the processing unit 2 of Westerhof, both process the data comparison and control the shaving, this is considered to control the information being send out by the adjustment device 4, paragraph 0036) in response to the at least one detected behavioral parameter (same as claim 1,paragraph 0036).
Regarding claim 12, Westerhof teaches a method for controlling a personal care device (1, paragraph 0036),
an electric shaver (1) used for manually moving the personal care device along a body surface (paragraph 0036),

using at least a second detector (motion sensor, as Westerhof discuss that one or more sensor can be used in the device, paragraph 0050) for detecting at least another parameter (motion, paragraph 0050),
and adjusting via an adjustment device (communication device 4 for sending shaving instructions (paragraphs 0054-0075) to be display on the smart phone 12 for the adjustment of the shaving device (paragraph 0077)) at least one working parameter of the personal care device in response to the at least one detected behavioral parameter (positioning the shaving device based on the shaving advice from the commination device, paragraph 0077),
characterized by calibrating the adjustment device (processer unit 2, paragraph 0036) on the basis of historical data of the at least one behavioral parameter and historical data of the at least another parameter detected during a current treatment session (paragraph 0021-0023) and a previous treatment session (paragraph 0010-0014).
Westerhof fails to teach the shaving device including an elongated handle, a working head attached to said handle for effecting a personal care treatment to said body surface.
Kraus teaches an electric shaver (see Figure 1) as a personal care device, comprising: an elongated handle (1) for manually moving the personal care device along a body surface (see Figure 2), a working head (7) attached to said handle for effecting a personal care treatment to said body surface (see Figure 2). 
.

Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 8, modified Westerhof further teaches the at least one first detector comprises an angular orientation detector for detecting an angular orientation of a longitudinal axis of the handle relative to an angular rotation of the handle (paragraph 0021 of Westerhof).  
Modified Westerhof fails to teach wherein the adjustment device is configured to adjust the pivoting stiffness of the working head in response to the detected angular rotation of the handle.
While, Westerhof teaches the adjustment device for the cutting operation of the hair cutter with the calibration device, and Kraus teaches the adjustment of the pivoting stiffness of the working head using an adjustment device without the calibration device (paragraph 0072 of Kraus). 
It would not have been obvious to one of ordinary skill in the art to add the control of the pivoting stiffness to the function of the adjustment device with the calibration device in Westerhof, since the features being adjusted are different. 

	
	
Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive. 
The amendment to the claims and the new drawing filed have overcome the objection and 112b rejection set forth in the non-final office action mailed on 7/31/2020.
In response to applicant's argument that Kraus fails to teach the working head supporting at least one cutting unit. Examiner notes that the rejections have been updated in response to the amendment filed to considered element 7 of Kraus as the working head and element 8/9 of Kraus as the at least one cutting unit being supported, therefore Kraus is considered to teach the limitation of claim 5. Same argument applicants for the 103 rejection of claim 7. 
Applicant’s arguments with respect to claim(s) 1-4 and 8-12 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        2/21/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724